Citation Nr: 1709057	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to July 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before a VA Decision Review Officer at an October 2008 hearing conducted at the RO; a transcript of the hearing is of record.

This case was previously before the Board in December 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required in this case.  As noted by the Board in the December 2012 remand, the Veteran is service-connected for schizophrenia, paranoid type, which has been evaluated as 100 percent disabling.  Based upon the findings of his VA psychiatrist and social worker, as well as VA treatment records reflecting impaired judgment, the Veteran was held to be incompetent to handle disbursement of funds in a November 2008 rating decision.  Noting that the Veteran had not been provided a VA examination to determine competency, the Board instructed he be provided such an examination on remand.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2016).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2016).  Determinations should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2016); see also 38 C.F.R. § 3.102 (2016).

The Veteran was provided two VA examinations, in December 2012 and July 2015.  However, neither examination report contains an opinion that can be considered a "definite expression" of the Veteran's incompetency.  For example, the December 2012 VA examiner found that a finding of competency cannot be adequately determined due to a lack of financial history and management of his own funds.  Likewise, the same VA examiner in a July 2015 examination found that the Veteran may struggle with the upkeep of management of funds and may require regular support and guidance in money management.  

In a June 2016 supplemental statement of the case (SSOC), the AOJ found that "[s]ince there is a definitive finding of incompetency by a physician in this case....the claimant remains incompetent for purposes of managing VA payments."  However, the AOJ did not identify the source of this particular finding.  As noted above, neither the December 2012 nor July 2015 VA opinions support such a finding.  Significantly, however, the June 2016 SSOC indicates the AOJ reviewed VA treatment records dated from August 2009 to June 2016.  These records have not been associated with the virtual file and, therefore, are unavailable for the Board to review.

As such, on remand, the AOJ must associate the Veteran's VA treatment records with the virtual claims file.  In addition, the AOJ should specifically identify the source of the "definitive finding of incompetency by a physician" on which the continued finding of incompetency was based.  If this source predates the December 2012 Board remand, or includes either the December 2012 or July 2015 VA opinions (which have been determined to be inadequate), the Veteran should be provided a new VA examination to determine whether he is competent to manage his funds.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from April 2013 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Prepare a memorandum for the record identifying the source of the "definitive finding of incompetency by a physician" as discussed in the June 2016 SSOC.

3. If, and only if, the source identified above predates the December 2012 Board remand, or includes either the December 2012 or July 2015 VA opinions, then schedule the Veteran for a psychiatric examination with an examiner other than that who conducted the December 2012 and July 2015 examinations to address the Veteran's competency to manage his VA benefits payments.  The entire claims file must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated tests should be accomplished and all clinical findings reported in detail.

Based on the results of the examination and the review of the Veteran's history, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.  NOTE: If the examiner determined the Veteran is incompetent to handle disbursement of VA funds, such a finding must be definitive in nature.

In making this determination, the examiner is asked to specifically address the Veteran's psychiatric history and VA treatment records detailing the Veteran's financial matters and progress since a fiduciary was appointed.

The examiner should offer a complete rational for any conclusions reached.

4. The Veterans Service Center Manager (VSCM) should then review the evidentiary record and determine whether additional evidence of the appellant's "social, economic and industrial adjustment" is required in order to determine the appellant's competency for VA purposes.  If so, the VSCM should develop this information pursuant to 38 C.F.R. § 3.353(b)(2).  If not, the VSCM should, by memorandum to be incorporated into the claims file, set forth the prior participation of the VSCM, Adjudication Officer, or VSO of jurisdiction in the development of the current evidentiary record in satisfaction of the requirements of 38 C.F.R. § 3.353(b)(2).

5. After all indicated development has been completed, the VSCM should determine whether the evidence indicates that the appellant may be capable of administering VA funds payable to him without limitation; and, if so, refer that evidence to the rating agency with a statement of his or her findings, as set forth in 38 C.F.R. § 3.353(b)(3).

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


